Citation Nr: 0823720	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-17 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to service connection for depression and anxiety, 
also claimed as panic attacks.




ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1949 to March 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To clarify whether the veteran wants a 
hearing before a Veterans Law Judge, and if so, what type of 
hearing, and to schedule the veteran for that hearing.

The veteran submitted a Form 9 to perfect his appeal in June 
2005.  The veteran failed, however, to complete the hearing 
request section of the Form 9 indicating his preferences for 
a BVA hearing.  In August 2007 VA contacted the veteran, 
notifying him that he had failed to provide a response in the 
hearing request section of his Form 9, leaving his 
preferences with regard to a hearing unknown.  Included with 
the August 2007 VA letter was a hearing request form, which 
the veteran was asked to fill out and return within thirty 
days.  VA never received a response from the veteran.  
Included in the claims file is an undated handwritten thank 
you note from the veteran to an undisclosed person.  The note 
states that the veteran is " to [sic] old and sick to 
travel."  The RO certified the appeal in a February 2008 
Form 8.  In the cover letter to the Form 8, the RO informed 
the veteran that he had ninety days from the date of the 
letter, or until the Board issued its decision in the case, 
whichever came first, to request a hearing.  The veteran 
submitted a statement in April 2008 in which he requested to 
be advised when his hearing would be held. 

It is unclear as to whether the veteran wants to appear in 
person at a hearing before the BVA.  It is further unclear 
whether the veteran would prefer any such hearing to be held 
in Washington, D.C., whether he wants to have a travel board 
hearing in St. Louis, Missouri, or whether he wants a video 
conference hearing with him appearing at the RO in St. Louis, 
Missouri, and a Veterans Law Judge, sitting in Washington, 
DC.  The failure to afford the veteran a hearing would amount 
to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2007).   
Therefore, the RO should contact the veteran to determine 
whether he would like to be scheduled for a hearing before 
the Board, and if so, what type of hearing.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. 

Accordingly, the case is REMANDED for the following actions:

The RO should contact the veteran and 
clarify whether he wants a hearing 
before a Veterans Law Judge, and if so, 
what type of hearing.  If he does, the 
RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with 
his request.  The veteran should be 
notified in writing of the date, time, 
and location of the hearing.  After the 
hearing is conducted, or if the veteran 
withdraws the hearing request or fails 
to report for the scheduled hearing, the 
claims file should be returned to the 
Board in accordance with appellate 
procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



